DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Preliminary Amendment
Claims 1-20 and 39 are pending in the application. No claims are currently amended. Claims 21-38 and 40-57 have been canceled. No new claims are currently added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13, 17-20, and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ramachandran et al. (US 2003/0084343 A1).
As to claim 1, Ramachandran teaches a method for regulating access to electronic content based on content usage telemetry data [usage data] (abstract), comprising:
receiving, by a first computer system [server] from a second computer system [client], a request for access to first electronic content [user data and other data to which access privileges exist], the second computer system being associated with an access profile [data object 64 associated with client 1 that stores usage data] (par. [0009], [0073], Fig. 1 and 2);
determining, by the first computer system based on the access profile, that the second computer system is authorized to access the first electronic content [authenticating the user] (par. [0018], [0019]);
transmitting, from the first computer system to the second computer system, a first authorization message indicating that the second computer system is authorized to access the first electronic content [sending a secure message to the user’s browser with a page containing links to content] (par. [0020]);
receiving, by the first computer system from the second computer system, content usage telemetry data [usage data] (par. [0063], [0064]), wherein the content usage telemetry data comprises one or more data items indicating metrics of use of the first electronic content by the second computer system (par. [0064]); and
modifying, by the first computer system, the access profile of the second computer system based on the content usage telemetry data (par. [0128]).

As to claim 2, Ramachandran teaches that the first electronic content comprises one or more of a data object for use in a computerized model, an image, a video, audio, or textual data (par. [0067]).

As to claim 3, Ramachandran teaches that the content usage telemetry data comprises one or more data items indicating a length of time that the electronic content is in use by the second computer system (par. [0067], [0079]).

As to claim 4, Ramachandran teaches that the content usage telemetry data comprises one or more data items indicating one or more types of usage of the first electronic content by the second computer system (par. [0079]).

As to claim 5, Ramachandran teaches that the content usage telemetry data comprises one or more data items indicating, for each type of usage of the first electronic content by the second computer system, a length of time that the electronic is in use by the second computer system according to that type of usage [Start_Time and Stop_Time] (par. [0078], [0079]).

As to claim 6, Ramachandran teaches that the one or more types of usage comprise one or more of including the first electronic content in second electronic content, presenting the first electronic content to a user, or performing one or more data processing techniques with respect to the first electronic content (par. [0078]).

As to claim 7, Ramachandran teaches all the elements as discussed per claim 6. Claim 6 does not require including the first electronic content in the second electronic content because of “one or more” language.

As to claim 8, Ramachandran teaches that presenting the first electronic content to the user comprises displaying at least a portion of the first electronic content to the user using a display device (par. [0013]).

As to claim 9, Ramachandran teaches all the elements as discussed per claim 6. Claim 6 does not require performing one or more data processing techniques with respect to the first electronic content because of “one or more” language.

As to claim 10, Ramachandran teaches that the content usage telemetry data is received periodically by the first computer system from the second computer system (par. [0078]).

As to claim 11, Ramachandran teaches that the content usage telemetry data is received continuously by the first computer system from the second computer system [real time reporting] (par. [0069]).

As to claim 12, Ramachandran teaches that the content usage telemetry data is transmitted by the second computer system to the first computer system in response to a trigger event (par. [0065], [0139]).

As to claim 13, Ramachandran teaches that the trigger event is an end of a usage session of the first electronic content (par. [0063], [0065], [0079]).

As to claim 17, Ramachandran teaches determining an amount of funds associated with usage of the first electronic content by the second computer system based on the content usage telemetry data (par. [0111]).

As to claim 18, Ramachandran teaches that the first electronic content is stored by the first computer system, and wherein the first computer system transmits the first electronic content to the second computer system upon determining that the second computer system is authorized to access the first electronic content (Fig. 14 par. [0184]-[0188]).

As to claim 19, Ramachandran teaches that the first electronic content is stored a third computer system [vendor or distributor], and wherein the third computer system transmits the first electronic content to the second computer system upon receiving a second authorization message from the first computer system indicating that the first computer system is authorized to access the first electronic content (par. [0189], Fig. 14 par. [0184]-[0188]).

As to claim 20, Ramachandran teaches a system (Fig. 1) comprising:
one or more processors; and one or more non-transitory computer-readable media including one or more sequences of instructions (par. [0078], [0089]) that, when executed by the one or more processors, causes the sequence of steps as discussed per claim 1 above.

As to claim 39, Ramachandran teaches a non-transitory computer-readable media including one or more sequences of instructions (par. [0078], [0089]) which, when executed by one or more processors, causes the sequence of steps as discussed per claim 1 above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. in view of Marjadi et al. (US 2005/0182731 A1).
As to claim 14, Ramachandran teaches that the access profile comprises an indication of a number of licensing units available for use by the second computer system [license terms] (par. [0076], [0077]).
Ramachandran fails to expressly teach that determining that the second computer system is authorized to access the first electronic content comprises determining that the number of licensing units available for use by the second computer system is greater than or equal to a number of licensing units associated with the first electronic content. 
Marjadi is directed to determining a number of license units available (abstract). In particular, Marjadi teaches determining that the second computer system is authorized to access the first electronic content comprises determining that the number of licensing units available for use by the second computer system is greater than or equal to a number of licensing units associated with the first electronic content (par. [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Ramachandran by determining that the second computer system is authorized to access the first electronic content comprises determining that the number of licensing units available for use by the second computer system is greater than or equal to a number of licensing units associated with the first electronic content in order to perform better tracking of a number of licensing units currently in use and availability of a unit by the termination or return of an executed piece of digital content (par. [0078] in Marjadi). In Ramachandran, while a number of licensing units is available (par. [0076]), there appears to be no clear description of keeping track of each such license unit. 

As to claim 15, Ramachandran in view of Marjadi teaches reducing the number of licensing units available for use by the second computer system by the number of licensing units associated with the first electronic content responsive to the request (par. [0058]-[0063] in Marjadi).

As to claim 16, Ramachandran in view of Marjadi teaches modifying the access profile of the second computer system based on the content usage telemetry data comprises increasing or decreasing the number of licensing units available for use by the second computer system based on the content usage telemetry data (par. [0058]-[0063] in Marjadi).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG SURVILLO whose telephone number is (571)272-9691.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG SURVILLO/Primary Examiner, Art Unit 2442